DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/712376 filed on 12/12/2019.  Claims 1-20 are pending for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of itself of a mental process and mathematical principal without significantly more. The claim(s) recite(s) the abstract idea of collecting data (e.g., receiving, sensory data from disparate sources) and analyzing said data (e.g., combining the sensor data to generate a semantic image of the sensed vehicular driving environment, repeatedly generating the semantic images, wherein the semantic images provide a sequence of at least two of the static representations of the vehicular driving environment and embodying the solution of the MDP in the automated lane change system) and further using mathematical principals in the data analysis steps (e.g., the reinforcement learning system employing a Markov Decision Process). 
This judicial exception is not integrated into a practical application because as currently claimed the invention amounts to nothing more than determining whether or not to change lanes in a vehicle based on gathered environmental data after using nothing more than mental processes, mathematical formulas, or even, pen and paper. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements present, sensory inputs, vehicle, processor/memory, are merely used as tools to apply the abstract idea of itself.
	None of the dependent claims, claims 2-8, 10-16, and 18-20, either independent or in combination, provide any additional context that would integrate the abstract idea into a practical application or provide any additional elements that could transform the abstract idea of itself into patent-eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668